 Case 1:20-cv-00775-CFC Document 7 Filed 06/11/20 Page 1 of 4 PageID #: 637




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

MANHATTAN TELECOMMUNICATIONS :
CORP. D/B/A METROPOLITAN     :
TELECOMMUNICATIONS,          :
A/K/A METTEL                 :
                             :
                  Plaintiff, :                  C.A. No. 1:20-cv-00775-CFC
                             :
          v.                 :
                             :
GRANITE TELECOMMUNICATIONS,  :
LLC,                         :
                             :
                  Defendant. :

          MOTION AND ORDER FOR ADMISSION PRO HAC VICE
            Pursuant to D. Del. Local Rule 83.5 and the attached certifications,

counsel moves the admission pro hac vice of T. Christopher Donnelly and Joshua N.

Ruby of DONNELLY, CONROY & GELHAAR, LLP 260 Franklin Street, Suite 1600,

Boston, MA 02110 to represent Defendant Granite Telecommunications, LLC in this

matter.

                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                             /s/ R. Judson Scaggs, Jr.
                             R. Judson Scaggs, Jr. (#2676)
                             Barnaby Grzaslewicz (#6037)
                             1201 North Market Street
                             Wilmington, DE 19801
                             (302) 658-9200
                                Attorneys for Granite Telecommunications, LLC
June 11, 2020
 Case 1:20-cv-00775-CFC Document 7 Filed 06/11/20 Page 2 of 4 PageID #: 638




                       ORDER GRANTING MOTION
             IT IS HEREBY ORDERED that counsel’s motion for admission pro hac

vice is granted.


Dated: ______________________
                                      United States District Judge
Case 1:20-cv-00775-CFC Document 7 Filed 06/11/20 Page 3 of 4 PageID #: 639
Case 1:20-cv-00775-CFC Document 7 Filed 06/11/20 Page 4 of 4 PageID #: 640
